Citation Nr: 0803530	
Decision Date: 01/31/08    Archive Date: 02/08/08

DOCKET NO.  05-31 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
type II, to include as secondary to exposure to herbicides.

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
peripheral neuropathy, to include as secondary to exposure to 
herbicides, and if so, whether service connection is 
warranted.

3.  Entitlement to service connection for hepatitis C, to 
include as secondary to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs




ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from April 1971 to April 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico, which denied the 
above claims.  

In his notice of disagreement, dated in January 2005, the 
veteran requested that his spouse be appointed as his 
"custodian."  This matter is referred to the RO for 
appropriate action.

Finally, while the RO adjudicated the claim for service 
connection for peripheral neuropathy on a de novo basis in 
November 2004, this claim was previously finally denied in 
May 2000.  It is thus necessary for the Board to initially 
address this claim on a new and material basis.  Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a 
prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996) (reopening after a prior Board denial).


FINDINGS OF FACT

1.  A claim for service connection for peripheral neuropathy, 
to include as secondary to exposure to herbicides, was denied 
in a May 2000 rating decision.  The veteran did not appeal.

2.  The evidence submitted since the May 2000 rating decision 
pertinent to the claim for service connection for peripheral 
neuropathy, to include as secondary to exposure to 
herbicides, is not cumulative or redundant, relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim.

3.  Diabetes mellitus, type II, was not shown during service 
or in the one year period following service, and is not 
related to any in-service disease or injury.  

4.  Peripheral neuropathy was not shown during service or in 
the one year period following service, and is not related to 
any in-service disease or injury.

5.  Hepatitis C was not shown during service and was first 
shown many years after service.  Dental treatment to teeth 
number 3, 30, 14, and 19 during service is not shown to have 
required a blood transfusion.  


CONCLUSIONS OF LAW

1.  The May 2000 rating decision that denied the veteran's 
claim for service connection for peripheral neuropathy, to 
include as secondary to exposure to herbicides, is final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2007).  

2.  Evidence received since the May 2000 rating decision is 
new and material, and the claim for service connection for 
peripheral neuropathy, to include as secondary to exposure to 
herbicides, is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.104(a), 3.156(a) (2007).

3.  Diabetes mellitus, type II, was not incurred in active 
service.  38 U.S.C.A. §§ 1110, 1112, 1116 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

4.  Peripheral neuropathy was not incurred in active service.  
38 U.S.C.A. §§ 1110, 1112, 1116 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).

5.  Hepatitis C was not incurred in active service.  
38 U.S.C.A. §§ 1110, 1116 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007)), imposes obligations on VA in terms of 
its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  VCAA notice must be 
provided prior to the initial unfavorable adjudication by the 
RO.  Id. at 120.

VCAA notice requirements apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Prior to the adjudication of the claims, an August 2004 
letter advised the veteran of the evidence necessary to 
substantiate a claim for service connection, including the 
type of evidence required to reopen his previously denied 
claim, advised of his respective duties, and asked to submit 
information and/or evidence, which would include that in his 
possession, to the RO.  The content of this notice complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), and Kent v. Nicholson, 20 Vet. App. 1 (2006).  
The claims were thereafter denied in a November 2004 rating 
decision.  A statement of the case again denied the claim in 
May 2005, at which time the veteran was again advised of the 
VCAA.  While the Board cannot locate a letter that advised 
the veteran of the bases for assigning ratings and effective 
dates, since the board has decided not to grant service 
connection for any of the claims, remand for such notice is 
not required under Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

The veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).

Service medical records are associated with the claims 
folder, as are post-service VA medical examination reports 
and VA and private treatment records.  There is no indication 
that there are any outstanding pertinent documents or records 
that have not been obtained, or that are not adequately 
addressed in documents or records contained within the claims 
folder.  Although the veteran has reported that he received 
treatment at a private facility as a result of an automobile 
accident following service in 1973, he has not reported that 
he was treated at this time for diabetes mellitus, peripheral 
neuropathy, or hepatitis, and has not provided any releases 
for this facility or any other private treatment facility, 
despite the request from the RO in August 2004.  

The veteran has not indicated any intention to provide 
additional evidence in support of his claims, and has not 
requested that VA assist him in obtaining any other evidence.  
While the Board has considered remanding this matter for the 
purpose of obtaining a medical opinion (the March 2004 VA 
examiners did not provide an opinion on etiology), the Board 
does not find that it is warranted in this case.  As 
discussed below, the veteran's service medical records are 
negative for any complaints or findings of diabetes mellitus, 
peripheral neuropathy, or hepatitis C and the veteran's 
statements about receiving a transfusion in service at the 
time he had a tooth pulled are not found to be credible.  
Thus, further examination is not required pursuant to 
38 C.F.R. § 3.159(c)(4) (2007).

The Board therefore finds that VA has satisfied its duty to 
notify and the duty to assist pursuant to the VCAA.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. §§ 3.159(b), 
20.1102 (2007); Dingess v. Nicholson, 19 Vet. App. 473 
(2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  


II.  Whether New and Material Evidence has bee Submitted to 
Reopen the Claim for Service Connection for Peripheral 
Neuropathy, to include as Secondary to Exposure to Herbicides

The record reflects that the original claim for service 
connection for peripheral neuropathy, to include as secondary 
to exposure to herbicides, was denied by a rating action in 
May 2000.  The veteran did not file a timely notice of 
disagreement with that rating decision and accordingly, it 
became final when the veteran did not perfect his appeal 
within the statutory time limit.  Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).  As such, the veteran's claim for 
service connection for peripheral neuropathy, to include as 
secondary to exposure to herbicides, may only be reopened if 
new and material evidence is submitted.  

Based on the grounds stated for the denial of the claim in 
the May 2000 rating decision, new and material evidence would 
consist of medical evidence that the veteran currently 
suffers from peripheral neuropathy and/or evidence linking 
such disability to service.  In this regard, additional 
evidence received in this case includes VA treatment 
assessments and diagnoses of peripheral neuropathy.  

Since the May 2000 rating decision denied the claim in part 
on the basis that the current presence of peripheral 
neuropathy had not been shown, the Board finds that current 
medical evidence of peripheral neuropathy by itself would 
warrant the reopening of the claim, and that this evidence 
was not previously submitted, relates to an unestablished 
fact necessary to substantiate the claim, is neither 
cumulative nor redundant, and raises a reasonable possibility 
of substantiating the claim.  38 C.F.R. § 3.156(a) (2007).  
Therefore, the Board concludes that the claim for service 
connection for peripheral neuropathy, to include as secondary 
to exposure to herbicides, is reopened.  


III.  Entitlement to Service Connection for Diabetes 
Mellitus, Type II, Peripheral Neuropathy, and Hepatitis C

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In order to prevail on the issue of service 
connection on the merits, there must be (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

In addition, a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
Vietnam era, and has a disease listed at 38 C.F.R. 
§ 3.309(e), shall be presumed to have been exposed during 
such service to a herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. § 
3.307(a) (2007).  If a veteran was exposed to an herbicide 
agent during active military, naval, or air service, the 
following diseases shall be service-connected, even though 
there is no record of such disease during service: chloracne 
or other acneform disease consistent with chloracne; type 2 
diabetes; Hodgkin's disease; Chronic lymphocytic leukemia 
(CLL); multiple myeloma; Non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea); and, soft-tissue sarcoma 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  38 C.F.R. § 3.309(e) (2007).  Note 2 of 
this provision provides that for purposes of this section, 
the term acute and subacute peripheral neuropathy means 
transient peripheral neuropathy that appears within weeks or 
months of exposure to an herbicide agent and resolves within 
two years of the date of onset.  

When a veteran served 90 days or more during a period of war 
and diabetes mellitus or an organic disease of the nervous 
system becomes manifest to a degree of 10 percent within one 
year from the date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of the disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).

The veteran initially contended that he developed diabetes 
mellitus, peripheral neuropathy, and hepatitis C as a result 
of his exposure to herbicides.  He has more recently 
contended in his January 2005 notice of disagreement that he 
developed hepatitis C as a result of a transfusion that was 
made necessary because of hemorrhaging that occurred as a 
result of the pulling of a tooth during service.  

The veteran's service medical records do not reflect any 
complaints or treatment for diabetes mellitus, peripheral 
neuropathy, or hepatitis C.  On separation examination in 
February 1973, neurologic evaluation was normal, as was the 
evaluation of the abdomen and extremities.  Service dental 
records reflect an entry in April 1971 that reflects that the 
veteran received treatment to teeth 14 and 19.  Another entry 
reflects that in October 1971, the veteran received treatment 
to teeth 3 and 30.  Neither entry reflects that the veteran 
received a transfusion due to excessive blood loss.

Private treatment records from October 1991 reflect that the 
veteran received treatment at this time for a cut on his 
right little finger.  At this time, he gave a history of 
diabetes, for which his last fasting blood sugar reading was 
taken two weeks earlier.  

April 1999 VA aid and attendance examination revealed 
diagnoses that included insulin dependent diabetes mellitus, 
diabetic neuropathy, and hepatitis C.  VA general medical 
examination in April 1999 revealed that the veteran reported 
a history of molar extractions in 1971 and 1972.  Nothing was 
mentioned about excessive bleeding or the need for a blood 
transfusion.  The veteran did give a history of a blood 
transfusion in 1974 that was related to gastrointestinal 
hemorrhage.  He stated that his diabetes was diagnosed 12 
years prior to this examination.  The diagnosis included 
diabetes mellitus, diabetic neuropathy, and hepatitis C. 

April 1999 human immunodeficiency virus (HIV)-related illness 
examination revealed that the veteran had been positive for 
HIV since 1997 and had a history of diabetes since 
approximately 8 years earlier.  The diagnosis included 
diabetes mellitus, type I.  

In September 1999, VA treatment records were received for the 
period of August 1998 to September 1999.  A September 1998 
record reflects that the veteran reported a history of 
diabetes mellitus since 1990.  The veteran also reported a 
history of a blood transfusion in 1975 following a car 
accident.  In January and March 1999, the assessment included 
diabetes mellitus and hepatitis C.  A May 1999 record 
reflects that the veteran complained of intermittent edema in 
his feet, and there was an assessment of peripheral 
neuropathy.  In September 1999, the veteran's problems were 
noted to include diabetes mellitus, type II.  

In October 2000, additional VA treatment records were 
received for the period of July 1999 to August 2000.  In 
October 1999, the veteran was evaluated for diabetes with 
peripheral neuropathy.  A VA discharge summary reflects 
diagnoses that included diabetes mellitus and diabetic 
neuropathy.  A January 2000 record reflects that diabetes 
mellitus was diagnosed about 15 years earlier and that there 
was a history of hepatitis as of the date of a liver biopsy 
in 1997.  The veteran denied a history of drug abuse but 
noted that he had received a blood transfusion 10 to 15 years 
ago.  The assessment later in the month was peripheral 
neuropathy.  

VA aid and attendance examination in October 2002 revealed 
that the veteran had reportedly contracted HIV following 
blood transfusion he received at the Mayaguez Medical Center.  
He reported that he received a second blood transfusion 
following a motorcycle accident in 1973.  He stated that the 
diagnosis of diabetes mellitus was made approximately 16 to 
17 years ago, around 1985.  The diagnosis included diabetes 
mellitus, type II, peripheral vascular disease, and chronic 
liver hepatocellular disease.  

At the veteran's HIV-related illness examination in October 
2002, the diagnosis was HIV with Kaposi sarcoma, and 
hepatitis B and C not being treated at present.

VA liver examination in October 2002 revealed that the 
veteran reported a history of blood transfusions following a 
motorcycle accident in 1973, and additional transfusions 
arising out of hemorrhagic gastritis in 1977.  The diagnosis 
was hepatitis B and C associated with HIV.

VA aid and attendance examination in March 2004 revealed that 
the veteran again reported the receipt of transfusions 
following the 1973 motorcycle accident.  The diagnoses 
included diabetes mellitus, type II.  

March 2004 VA HIV-related illness examination revealed 
diagnoses of HIV disease and Kaposi's sarcoma.  

In his notice of disagreement, dated in January 2005, the 
veteran asserted that his hepatitis was related to blood 
transfusions he received as the result of hemorrhaging that 
occurred in connection with a tooth extraction during 
service.

With respect to the veteran's claims for service connection 
for diabetes mellitus, type II, peripheral neuropathy, and 
hepatitis C, there are various diagnoses of these disorders 
in medical records dated since 1991.  Therefore, the Board 
concedes the existence of current disability with respect to 
all of the veteran's claims.  However, since the veteran's DD 
Form 214 does not reflect that the veteran served in Vietnam, 
and he did not receive any medals reflecting such service, 
the Board finds that it has no alternative but to conclude 
that the veteran did not serve in Vietnam, and is therefore 
not entitled to a presumption that he was exposed to 
herbicides in connection with his active service.  Although 
the veteran has recently asserted that his DD Form 214 is not 
accurate in this regard, service department findings are 
binding on VA for purposes of establishing service in the 
U.S. Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992).  Furthermore, if the veteran believes that his 
service records are not accurate, there are procedural 
methods to correct those inaccuracies which he must pursue on 
his own.  At present, his DD-214 shows no foreign and/or sea 
service.

Therefore, in order to prevail on the claims, there must be 
evidence linking a current disability to service, either 
based on exposure to Agent Orange or on some other basis.  In 
this case, since the veteran is not entitled to presumptive 
service connection based on exposure to Agent Orange because 
there is no evidence of exposure (and hepatitis is not one of 
the diseases entitled to such a presumption), there would 
have to be competent medical evidence linking the veteran's 
diabetes mellitus, peripheral neuropathy, or hepatitis C to 
service, or in the case of diabetes mellitus and peripheral 
neuropathy, to a period of one year after service, either 
based on exposure to Agent Orange or otherwise, and the 
record does not contain such evidence.  

The veteran is competent to describe his symptoms and 
observations of numbness, lower extremity swelling, etc.  
However, his statements that he received a blood transfusion 
following a tooth extraction in service are not credible.  As 
discussed above, the service medical records are negative for 
any complaints or findings of diabetes mellitus, peripheral 
neuropathy, or hepatitis C.  In addition, while dental 
records do reflect treatment to teeth 3, 14, 19, and 30 in 
1971, there was no indication at that time that the veteran 
had to have a transfusion due to excessive bleeding.  
Moreover, in numerous reports of medical history between 
September 1998 and March 2004, the veteran consistently 
reported undergoing blood transfusions after service, and he 
at no time identified a transfusion that took place during 
service.  The veteran's statements made contemporaneous to 
examination between September 1998 and March 2004 are found 
to be more credible than his statements made in his notice of 
disagreement more than 30 years later in conjunction with his 
claim for benefits.  Instead, the preponderance of the 
evidence reflects that no transfusion took place until after 
service, that diabetes mellitus was first diagnosed in 
approximately 1985, and hepatitis C was first diagnosed in 
approximately 1997.

There is simply no competent medical evidence of record 
showing that diabetes mellitus, peripheral neuropathy, or 
hepatitis C had their onset during active service or is 
related to any in-service disease or injury, including 
exposure to herbicides.  It should also be noted that the 
statements of the veteran that seek to link current relevant 
symptoms or diagnoses to active military service and/or Agent 
Orange exposure are of minimal or no weight as it has been 
held that lay assertions with respect to issues of medical 
causation do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Accordingly, based on all of the foregoing, the Board finds 
that the preponderance of the evidence is against a 
relationship between any currently diagnosed diabetes 
mellitus, peripheral neuropathy, and hepatitis C and service, 
and that the claims should therefore be denied.  

ORDER

New and material evidence having been submitted, the claim 
for service connection for peripheral neuropathy, to include 
as secondary to exposure to herbicides, is reopened.  To this 
extent only, the appeal is granted.

Service connection for peripheral neuropathy, to include as 
secondary to exposure to herbicides, is denied.

Service connection for diabetes mellitus, type II, to include 
as secondary to exposure to herbicides, is denied.

Service connection for hepatitis C, to include as secondary 
to exposure to herbicides, is denied.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


